Citation Nr: 0301097	
Decision Date: 01/17/03    Archive Date: 01/28/03

DOCKET NO.  02-08 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUE

Entitlement to a higher initial evaluation for irritable 
bowel syndrome (IBS), currently evaluated as non-
compensable.

(Entitlement to service connection for a right ankle 
disability will be the subject of a later decision.)

(Entitlement to service connection for a left ankle 
disability will be the subject of a later decision.)

(Entitlement to service connection for a right knee 
disability will be the subject of a later decision.)

(Entitlement to service connection for a left knee 
disability will be the subject of a later decision.)




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K . L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1999 to 
November 2000.  

This matter comes before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a December 2001 rating 
decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama, which granted 
service connection for IBS and assigned a noncompensable 
evaluation effective November 2000 and denied service 
connection for a right and left ankle disability and a 
right and left knee disability.

The Board is undertaking additional development on the 
issues of entitlement to service connection for a right 
and left ankle disability and a right and left knee 
disability, pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) 
(to be codified at 38 C.F.R. § 20.903.)  After giving the 
notice and reviewing any response to the notice, the Board 
will prepare a separate decision addressing these issues.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

2.  The veteran's irritable bowel syndrome is currently 
productive of frequent episodes of bowel disturbance with 
abdominal distress.


CONCLUSION OF LAW

The criteria for a 10 percent evaluation for irritable 
bowel syndrome have been met. 38 U.S.C.A. §§ 1155, 5107 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, Part 
4, including § 4.114, Diagnostic Code 7319 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's Claims Assistance Act

Initially the Board notes that consideration has been 
given to the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) [codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2002)].  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45, 620 (August 29, 
2001) [codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)].  The VCAA is applicable to 
all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment 
and not yet final as of that date.  Except for provisions 
pertaining to claims to reopen based upon the submission 
of new and material evidence, which are not applicable in 
the instant case, the implementing regulations are also 
effective November 9, 2000.  In this case, the regulations 
are accordingly applicable.  See Holliday v. Principi, 14 
Vet. App. 280 (2000) [the Board must make a determination 
as to the applicability of the various provisions of the 
VCAA to a particular claim].

The current standard of review for all claims is as 
follows.  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West Supp. 2002); 38 C.F.R. 
§ 3.102 (2001).  In Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  

In the April 2002 statement of the case (SOC), the RO 
denied the increased rating claim on the substantive 
merits, based on the standard of review articulated in 
this decision.  The Board finds, therefore, that the RO 
has adjudicated the veteran's claim under the correct 
standard.  

The Board will apply the current standard in adjudicating 
the veteran's claim.  VA has a duty to notify the claimant 
and his or her representative of any information and 
evidence needed to substantiate and complete a claim.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 [now codified as 
amended at 38 U.S.C.A. §§ 5102, 5103 (West Supp. 2002)].  
After having carefully reviewed the record on appeal, the 
Board has concluded that in the April 2002 SOC, the RO 
provided the rating criteria necessary to warrant an 
increased rating for IBS.   

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  VCAA § 3(a), 114 
Stat. 2096, 2097-98 [now codified at 38 U.S.C.A. § 5103A].  
The veteran's DD-214 and service personnel records have 
been associated with the claims folder.   The veteran was 
afforded a VA examination in connection with her increased 
rating claim in November 2001.  Finally, in the veteran's 
September 2002 Travel Board hearing before the undersigned 
Board member, she indicated that she had not sought 
private medical treatment for her IBS and had been refused 
treatment by the VA medical center.

The veteran and her representative have been accorded 
ample opportunity to present evidence and argument in 
support of her claim.  The veteran has not identified, and 
the Board is not aware of, any additional outstanding 
evidence.  In sum, the facts relevant to the veteran's 
claim have been properly developed, and there is no 
further action to be undertaken to comply with the 
provisions of the VCAA and the implementing regulations. 
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
("Both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary.").  Therefore, 
there is no reasonable possibility that any further 
development could substantiate the claim.  Accordingly, 
the Board will address the merits of the veteran's claim.

Laws and Regulations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth 
in the VA's Schedule for Rating Disabilities, which is 
based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3. 

A disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is 
thus essential in determining the level of current 
impairment that the disability is considered in the 
context of the entire recorded history.  38 C.F.R. § 4.1.

Background

The pertinent history is as follows.  In a December 2001 
rating decision, the veteran was granted service 
connection for IBS and a 0 (zero) percent disability 
rating was assigned from November 2000.  That decision was 
based on evidence that included service medical records, 
the veteran's DD-214, and a November 2001, which diagnosed 
the veteran with chronic constipation.   The veteran 
disagreed with the noncompensable rating, and initiated 
this appeal.  

Analysis

As the veteran is appealing the original assignment of a 
noncompensable evaluation following an award of service 
connection for IBS, the severity of the disability at 
issue is to be considered during the entire period from 
the initial assignment of a disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119, 
125-126 (1999).

The veteran's IBS is currently rated under 38 C.F.R. 
§ 4.114, Diagnostic Code 7319, as 0 (zero) percent 
disabling.  A 10 percent disability evaluation is 
warranted for moderate irritable colon syndrome with 
frequent episodes of bowel disturbance with abdominal 
distress.

The Board has thoroughly reviewed all the evidence of 
record and after careful consideration finds that the 
veteran's IBS, more closely approximates the criteria for 
the next higher 10 percent rating.  See 38 C.F.R. §§ 4.3, 
4.7.   In this regard, the veteran's service medical 
records dated between April 1999 and November 2000 show 
repeated complaints of constipation, nausea, and abdominal 
pain.  Upon separation examination in November 2000, the 
veteran reported chronic constipation and abdominal pain 
due to her IBS.

In November 2001, the veteran was afforded a VA 
examination in connection with her claim. She indicated 
that her IBS is manifested by abdominal pain and 
constipation.  She stated that she has not experienced 
diarrhea.  Upon physical examination, bowel sounds were 
good.  The veteran was diagnosed with chronic 
constipation.

Finally, the veteran presented testimony before the 
undersigned Board member in September 2002.  She testified 
that she continued to suffer from constipation, abdominal 
pain, nausea, bloating, and loss of appetite. She also 
testified that she took stool softeners and was on a diet 
restriction.

In the instant case, based on aforementioned evidence, 
while a 10 percent rating is appropriate, a 30 percent 
disability evaluation is not warranted as there has been 
no showing of severe diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal 
distress.  In this regard, as previously noted, in her 
November 2001 examination, the veteran indicated that she 
had not experienced diarrhea.  Moreover, the veteran 
testified in September 2002 that she experiences diarrhea 
"maybe once a month" in connection with her menstrual 
cycle. 

In reaching the foregoing determinations, the Board has 
considered the clinical manifestations of the veteran's 
IBS and its effects on the veteran's earning capacity and 
ordinary activity. See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  
The Board has also considered the severity of the 
veteran's IBS during the entire period from the initial 
assignment of a noncompensable rating to the present time.  
See Fenderson, supra.   Should the veteran's disability 
picture change in the future, she may be assigned a higher 
rating. See 38 C.F.R. § 4.1.  At present, however, there 
is no basis for assignment of an evaluation other than 
those noted above.  

The evidence does not reflect that application of the 
regular schedular standards is rendered impracticable.  
Hence, the Board is not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See 
Bagwell v. Brown, 9 Vet. 

App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

Entitlement to an initial 10 percent evaluation for 
irritable bowel syndrome is granted subject to controlling 
regulations affecting the payment of monetary awards.  


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

